Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered May 30, 2008, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence established that defendant struck the victim with intent to harass and alarm her (see Penal Law § 240.26 [1]). Concur — Saxe, J.P., Sweeny, Freedman and Manzanet-Daniels, JJ.